            Case 19-05539-JMC-7A                           Doc 27        Filed 10/09/19               EOD 10/09/19 13:10:43                Pg 1 of 2




Oebtor2
(Spouse, Wfiling) Fhl N...,.                                           I.all Name


United States Bankruptcy Court for the:                   District of _ _ __
Casenumber
(lfknown)
                     [C/-      05"S-3 C/- :fMC - ?/(
                                                      •
                                                                                                                                            D     Check if this is an
                                                                                                                                                  amended filing


                                                                                                                             FILED 9 OCT '19
  Official Form 108                                                                                                        BHNKR so 'ND PM1 :05
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                             1211s

  If you are an Individual flllng under chapter 7, you must fill out this fonn If:
  • creditors have claims secu red by your property, or
  • you have leased personal property and the lease has not expired.
 You must file this fonn with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you llst on the fonn.
 If two married people are filing together in a joint case, both are equally responslble for supplyin g correct information.
 Both debtors must sign and date the fonn.
 Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this fonn. O n the top of any additional pages,
 write your name and case number (If known).

 f   #fi           List Your Credit ors Who H av e Secured Cla ims

   1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Fonn 1060), fill In the
        infonnatlon bel ow.

         Identify the creditor and the property that is collateral                   What do you Intend to do with the p roperty that   Did you claim the property
                                                                                     secures a debt?                                    as exempt on Schedule C?

        Creditor's~~ I                      1      /ttllu        . J 0                   Surrender the property.                        DNo
        ~:            ~/!!6/Cf'            U)/111 /ff/vt'l/4al<t>Fffe
                                                                   /                0    Retain the property and redeem it.             jlf Yes
        ~~~~~;ion of                                                                fJ   Retain the .property and enter into a
        securing debt:                      •   /P)                                      Reaffirmation Agreement.

             4~01              (JJdftmr r,,.Jf (5::fr~;
                                                ><!                                      Re"ITT IJ>e property '"" (•'J'la;o(

                                                                                                                               -----~---------.
        Creditor's                                                                  0    Surrender the property.                        O No
        name:
                                                                                    0    Retain the property and redeem it.             D ves
        Description of
        property
                                                                                    0    Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
        securing debt:
                                                                                    0    Retain the property and (explain): _ _ __



        Creditor's                                                                  0    Surrender the property.                        O No
        name:
                                                                                    0    Retain the property and redeem it.             O ves
        Description of
        property
                                                                                    0    Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
        securing debt:
                                                                                    0    Retain the property and (e.xplain): _ __ _



        Creditor's                                                                  0    Surrender the property.                        (J No
        name:
                                                                                    0    Retain the property and redeem it.             O ves
        Description of                                                              0    Retain the property and enter into a
        property                                                                         Reaffirmation Agreement.



                                                                                                                                                            J
        securing debt
                                                                                    0    Retain the property and (explain) _ __ _




 Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                          page 1
         Case 19-05539-JMC-7A                    Doc 27        Filed 10/09/19                                    EOD 10/09/19 13:10:43                       Pg 2 of 2

  Debtor 1                                                                                                           Case number (II khownJ
                                               Last Nam•




                    List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you llsted in Schedule G: Executory Contracts and Unexpired L..ses (Official Form 106G),
   fill In the Information below. Do not llst real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume ll 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                                                      Will the   ~ase   be assumed?

        Lessor's name:                                                                                                                        O No
                                                                                                                                              O ves
        Description of leased
        property:


        Lessor's name:                                                                                                                        0 No
                                                                                                                                              O ves
        Description of leased
        property:


        Lessor's name:                                                                                                                        O No

        Description of leased                                                                                                                 O ves
        property:


        Lessor's name:                                                                                                                        O No
                                                                                                                                              O ves
        Description of leased
       property:


       Lessor's name:                                                                                                                         O No
                                                                                                                                              O ves
       Description of leased
       property:


       Lessor's name:                                                                                                                         O No
                                                                                                                                              O ves
       Description of leased
       property:


       Lessor's name:                                                                                                                         O No
                                                                                                                                              O ves
       Description of leased
       property:




 1111 ~gn              &Mow     SJ
     Under penalty of perjury, I declare that I have Indicated my intention about any property of my estate that secures a debt and any
     personal property that Is s     ct to an un xplred lease.                     '•




                                                               Signature of Debtor 2


                                                                Date
                                                                       -M~
                                                                         M"'"'                "'"'yyyy
                                                                           / _00,,..,,.....,...
                                                                                         /        .,,..,,.,,.,..--




Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                                          page2
